Allowability Notice
Allowable Subject Matter
Claims 1-20 are allowed. 
Reasons for Allowance
The following is statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the combination of prior art of record comprising Kandekar, Badoiu, Fink, Chua, Matsuzuka, and in further view of Oztaskent fails to teach, suggest, or disclose the limitations of claim 1 when viewed as a whole. In particular, claim 1 has been amended to now recite a method comprising “an adjusted playback for a first portion of the first media item that is different than a default playback for the first portion of the first media item, wherein the determining the adjusted playback is based on previous playback behavior associated with one or more users via one or more user devices in relation to one or more media items that each included one or more portions of media content corresponding to the first portion of the first media item, wherein the previous playback behavior is associated with  one or more searches performed by the one or more users via the one or more user devices to obtain explanatory information comprising one or more definitions of terms associated with the one or more portions responsive to playback of the one or more portions, wherein each term corresponding to the one or more definitions of terms is from the playback of the one or more portions via the one or more user devices, and wherein the one or more searches for the one or more definitions of terms are responsive playback of at least a corresponding portion of the one or more media items; and causing, by the server computing device, the first portion of the first media item to be rendered on the first user device at the adjusted playback, wherein causing the first portion of the first media item to be rendered on the first user device at the adjusted playback comprises: determining that the one or more searches are relevant to the first portion of the first media item; and causing contextual information to be displayed in conjunction with the first portion of the first media item while the first portion of the first media item is playing, wherein the contextual information includes the explanatory information associated with the first portion of the first media item.” 
With respect to the claims as amended, the prior art renders obvious tracking viewer behavior comprising the type of interaction with video content in order to modify the default playback of the video content based on the combined viewing behavior of all viewers in order to produce and adjusted playback of the video content. For example, original Badoiu para 35-38 teaches identifying a video being accessed, search queries, data identifying the type of interaction with the video, the time of every interaction with the video wherein the interaction types can include any user interaction such as playing, pausing, rewinding, forwarding and submitting annotations or ratings for a video [Each entry in the access log 129 identifies a video being accessed, a time of access, an IP address of the user, a user ID if available, cookies, search queries, data identifying the type of interaction with the video, and the time of every interaction with the video]; see also Badoiu para 96-98 teaching annotations can also include commands describing how video should be displayed, for example, commands that instruct a display device to skip forward in that video, or to jump to another video entirely. A user could author a string of jump-to command annotations, effectively providing a suggestion for the combination of video segments into a larger piece; see also Badoiu para 63-69 teaching responsive to an annotation, the client 130 might skip to a different place in a video, display a portion of the video in slow motion, or jump to a different video altogether); Badoiu [0063] Referring now to FIG. 6, there is shown a conceptual diagram illustrating how annotations are associated temporally and/or spatially with a video file and one or more frames of thereof. FIG. 6 shows a series of video frames, running from frame 600 to frame 651. The client 130 displays these frames, and can also pause, rewind, fast-forward, skip, or otherwise adjust the order or speed with which the frames are displayed.  Badoiu para 26, 57-72 further teaches annotations are contextual information because annotations comprise textual commentary or summary or synoptic annotation that summarizes the content of a group of annotations providing context of the scene referenced by the annotation).
With respect to obtain explanatory information comprising one or more definitions of terms associated with the one or more portions responsive to playback of the one or more portions, Chau teaches asynchronous discussion interfaces allow annotating and referencing visual material with comments comprises (pg. 34:2) and recognized a known problem of greater need of more visual context along with increased use of external resources (pg. 34:2 paragraph 2). See also pg. 34:6 paragraph 2 stating most users would also search for external learning resources on the Internet to supplement their learning. However, Chau does not disclose that the external resources for explanatory information comprises one or more definitions of terms associated with the one or more portions. 
In an analogous art, Selfors; Steven US 20210266641 A1 and provisional application 62608036 (filed 12/20/2017) recognizes the benefit from viewers accessing dictionary definitions of terms appearing during the playback of video content wherein Selfors appears to recognize that the external resources for explanatory information comprises one or more definitions of terms associated with the one or more portions teaches elements with respect to viewer behavior while watching video content comprising searches for terms that are found in the video content (e.g., spoken language or subtitle terms): Selfors [0004] Beyond entertainment, TV programs and movies (“TV or TV programming”) can be instructional when subtitles are enabled. For example, while watching the famous Hollywood movie Top Gun, a student could pause the video containing English subtitles, and then manually look up a particular subtitle word by typing the word into an online dictionary. But this disconnected method is slow and tedious and offers little help in understanding the word in the context of the subtitle 1.e. the as-uttered meaning. Furthermore, precise lexical semantics and a full depth of pedagogical information for each subtitle word and phrase are required a) to understand the meaning expressed by the subtitle, and b) to apply the words and phrases correctly and appropriately in actual communications. But with current methods, such information is unavailable while viewing TV programming. As such, Selfors recognizes tracking content viewing behavior to include accessing dictionary resource for definitions of words in the playback of media content. Furthermore, in an analogous art, Matsuzuka teaches an invention for providing video segments comprising annotations of a user or other related to user interaction with a content item, (col. 7:48-65). See also col. 16:13-25 wherein Matsuzuka teaches “At 906, the electronic device, for example, displays supplemental information related to the selected segment on the display. In the example of FIG. 2, the electronic device provides a menu including supplemental information 212, such as dictionary information about a selected segment of text in response to a selection of the text “Lorry.” In other examples, the electronic device may provide a link to a more compete dictionary definition or thesaurus for a selected word or phrase. In other examples, the electronic device may display a link to Google® or Yahoo® search engines, such that the user is able to easily perform a web-based search of the selected text (i.e., by selection of the “more” dropdown menu, as indicated at 222 in FIG. 2). However, the each of the prior art fails to disclose the claims when viewed as a whole. Additionally, said prior art references also fail to disclose the limitations of independent claim 13, and 16 that recite limitations which are similar in scope to claim 1. Therefore, when viewed as a whole, the prior art of record does not describe, suggest, render obvious the newly amended limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Examiner, Art Unit 2421